—In a proceeding pursuant to CPLR article 78, inter alia, to review the determinations made at a meeting of the Board of Education of the Greenburgh Eleven Union Free School District on December 9, 1996, the appeal is from an order and judgment (one paper) of the Supreme Court, Westchester County (Nastasi, J.), entered May 17, 1999, which, inter alia, annulled certain determinations that were made in violation of the Open Meetings Law and awarded an attorneys’ fee to the petitioners.
Ordered that the order and judgment is affirmed, with costs (see, Matter of Goetschius v Board ofEduc., 281AD2d416 [decided herewith]). O’Brien, J. P., Santucci, Luciano and Schmidt, JJ., concur.